Citation Nr: 0305728	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-05 057	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with alcohol abuse, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In March 2001 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

On appeal the veteran has raised the issue of entitlement to 
service connection for diabetes mellitus.  This issue is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran's PTSD with alcohol abuse is manifested 
primarily by severe sleep disturbance, nightmares, alcohol 
abuse and social isolation that cause occupational and social 
impairment with deficiencies in most areas.

2.  There is no indication that the veteran's PTSD with 
alcohol abuse is manifested by a gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 70 percent for 
PTSD with alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in March 2000, and June and September 2001 that VA 
would obtain all relevant evidence in the custody of VA.  He 
was also advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and several were accorded him.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

During a February 1997 psychiatric evaluation, conducted by 
Albert K. Chen, M.D., the veteran reported that his use of 
alcohol was to self medicate his anxiety and nervousness 
while in Vietnam, and that he continued to drink after his 
return from Vietnam.  

Service connection for PTSD was granted in a February 1998 
rating decision.  The initial evaluation was 10 percent 
disabling.  In April 1999, the veteran submitted his current 
claim for an increased evaluation for his service-connected 
PTSD.  A September 1999 rating decision increased the 
veteran's evaluation for PTSD to 30 percent disabling.  The 
veteran has perfected his appeal of the rating decision.  

A December 1998 Boston Municipal Court Order ordered the 
veteran not to abuse or have contact with his former 
girlfriend or their three children.  In her petition for the 
Court's order, the appellant's former girlfriend stated that 
he had caused and attempted to cause her physical harm, as 
well as placed her in fear of imminent serious physical harm 
on various dates over the years.

VA treatment records, dating from January 1998 to June 1999, 
show the veteran had chronic alcohol/substance abuse problems 
as well as PTSD symptoms.  A January 1998 progress noted 
indicated he had severe PTSD due to multiple flashbacks and 
"all the clinical criteria for PTSD."  A Global Assessment 
of Functioning (GAF) score of 45-50 was assigned.  An April 
1998 treatment record notes that the veteran had some PTSD 
and alcohol abuse symptoms, most notably numbing to 
anticipated hurt and loss.  His mental status was grossly 
logical and relevant, and he had a calm, deliberate manner.  
He denied any current suicidal or homicidal ideation.  

A July 1999 VA psychiatric evaluation report shows the 
veteran's claims file was reviewed and he was interviewed.  
He stated that he was currently not on any medication or 
receiving treatment for his PTSD.  He reported that he had a 
drinking problem that was largely "self-medication" for his 
anxiety and nervousness.  He complained of bouts of 
depression, agitation and trouble sleeping because of 
nightmares.  He reported that he avoided crowds, noises and 
places.  He stated that his only friends he made while 
drinking.  The veteran was oriented to time, place and 
person.  He was somewhat agitated and restless.  His speech 
was normal, and there was no indication of delusions or 
hallucinations, suicidal or homicidal ideation.  He seemed to 
have some insight regarding his problem but an inability to 
take care of it.  The diagnoses included chronic PTSD and 
alcohol dependence.  The GAF score was "around 65."  The 
examiner noted that the veteran had very little social 
skills, continued to drink, had difficulty with relationships 
and could not tolerate stress.  

The veteran underwent another VA psychiatric examination in 
September 2002.  At that time the examiner also reviewed his 
claims file.  At the time of the examination, the veteran was 
not working, but reported brief menial jobs through temporary 
agencies.  He was not taking any psychotropic medication or 
receiving treatment, but he was "self-medicating" with 
alcohol.  He stated he did not have any current nightmares 
because of his alcohol consumption.  He lived alone with a 
cat and dog and spent most of his time by himself in his 
apartment.  He drank alcohol by himself.  He slept 
approximately two hours a night.  He denied nightmares, and 
suicidal or homicidal ideation.  He stated that he "liked 
being a loser."  Examination revealed the veteran had 
adequate eye contact.  He was casually dressed in clothes 
that did not appear all that clean, his grooming was slightly 
disheveled, but he was not malodorous.  He was cooperative 
and oriented to person, place and time.  There was no 
evidence of obvious psychomotor retardation or agitation.  
His speech was spontaneous and non-pressured.  His overall 
affect was somewhat constricted.  The examiner observed that 
the veteran clearly saw alcohol as a way to self medicate his 
PTSD condition.  His thought processes were coherent, and he 
showed no delusional features or auditory hallucinations.  
His insight was limited and his overall judgment was fair.  
The diagnoses were PTSD and ongoing alcohol dependence.  The 
examiner opined that the veteran's PTSD condition had been a 
cause or aggravating factor for his alcoholism.  A GAF score 
of 50 was assigned.  The examiner was unable to differentiate 
the veteran's PTSD symptoms from his alcoholism as they were 
"quite intertwined."  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran linked his alcohol abuse with his PTSD symptoms 
during a February 1997 private psychiatric evaluation and 
again during a July 1999 VA psychiatric evaluation.  
Therefore, the veteran has raised the issue of entitlement to 
service connection for alcohol abuse.  Moreover, the 
September 2002 VA examiner opined that the veteran's PTSD 
condition had caused or aggravated his alcoholism and the 
examiner was unable to differentiate the symptoms from the 
two conditions.  Therefore, the Board finds that his alcohol 
abuse is a symptom of PTSD and that both conditions should be 
considered to adequately evaluate his current level of 
impairment.

The veteran's PTSD with alcohol abuse is evaluated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this Code, a 30 percent rating 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Reviewing the record and after resolving reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 70 percent rating for PTSD with alcohol abuse.  
His symptoms primarily consist of severe sleep deprivation, 
nightmares, alcohol abuse and social isolation.  Although 
there is no indication of suicidal ideation, obsessional 
rituals, illogical, obscure or irrelevant speech, near-
continuous panic or depression, neglect of personal 
appearance or hygiene or spatial disorientation, the July 
1999 examiner notes that the veteran has difficulty with 
relationships and cannot not tolerate stress.  Further, the 
September 2002 examination report shows objective medical 
evidence that his insight and judgment are impaired.  
Additionally, there is evidence that he is detached and 
estranged from others, including his family.  Moreover, the 
September 2002 VA psychiatrist assigned a GAF score of 50 for 
his PTSD with alcohol abuse, consistent with serious 
symptoms.  Therefore, considering the whole disability 
picture, the Board finds that the criteria for a 70 percent 
rating most accurately reflects the veteran's level of 
impairment.  38 C.F.R. § 4.7.  

Although the September 2002 VA examination report indicates 
that the veteran's PTSD with alcohol abuse is seriously 
disabling, the evidence fails to show any objective evidence 
of a gross impairment of thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self or others or intermittent inability to perform 
activities of daily living and disorientation to time or 
place or memory loss that includes the names of close 
relatives, his own name or occupation.  The Board is 
persuaded that the evidence of record indicates only a severe 
impairment due to PTSD with alcohol abuse, and not a gross 
impairment.  Therefore, the Board cannot conclude that the 
veteran's disability picture more nearly approximates the 
criteria provided for a 100 percent rating.  38 C.F.R. 
§§ 4.7, 4.130.  


ORDER

A 70 percent evaluation for PTSD with alcohol abuse is 
granted, subject to the criteria governing the payment of 
monetary benefits.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

